DETAILED ACTION
This action responds to Application number 17/191812, filed 03/04/2021.
Claims 1-9 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10956063. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims merely represent broadened versions of claims 1-9 of Patent No. 10956063.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as follows:
Claims 1 and 9, language “wherein a pool volume in the migration destination node that is allocated to the virtual volume in the migration destination node remains allocated to the virtual volume in the migration destination node before and after the migration of the virtual volume and the transmission of the data” (e.g. claim 1, lines 31-34).  This limitation is indefinite, as the timing is unclear.  Applicant does not actually disclose the step of allocating the a pool volume in the migration destination node to the virtual volume in the migration destination node.  This seems like it would be part of the process of performing the migration, but Applicant has claimed that this allocation remains both before and after the migration and the transmission of the data.  Accordingly, the timing is unclear; in particular, it is not clear how the pool volume would be allocated to the virtual volume before the migration, when the allocation is part of the migration;
Claims 5-6, language “the first storage device of the migration source code” (e.g. claim 5, lines 3-4).  This limitation has insufficient antecedent basis in the claims.  There is antecedent basis for each node having a storage device, but no specific antecedent basis for the migration source node having a specifically enumerated first storage device;
Claim 7, language “the second storage device of a migration destination node” (lines 3-4).  This limitation has insufficient antecedent basis in the claims, for 2 reasons.  First, there is antecedent basis for each node having a storage device, but no specific antecedent basis for the migration destination node having a specifically enumerated second storage device.  Second, this limitation refers to “a migration destination node”, rather than the node, so it is unclear if this is meant to refer to the migration destination node, or if it is a different one;
Re claims 2-8, the claims are rejected as being dependent upon claim 1 above.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Satoyama et al (US 2012/0023305 A1) in view of Corbett et al (US 7698501 B1), further in view of Benjamin et al (US 2012/0331249 A1).

Re claim 1, Satoyama discloses the following:
A distributed storage system comprising: (Fig. 3).  The storage is distributed among a plurality of clusters;
a plurality of nodes connected by a network, each node including: a storage device for storing data (Fig. 3, clusters 1251a-b, storage 3000, network 1561).  Each cluster (node) includes a storage 3000 (storage device).  The clusters are connected by the cross-cluster network.  Additionally, “for storing data” is intended use, and is not given patentable weight; nonetheless, Satoyama discloses that the storage is for storing data;
a controller for performing reading and writing of the data (Fig. 1, controller 31; p. 3, ¶ 80).  The limitation “for performing reading and writing” is intended use, and is not given patentable weight; nonetheless, the controller controls storage (reading and writing) of data in the memory;
wherein the plurality of nodes constitute a virtual storage system (p. 1, ¶ 4).  The storage volumes of the cluster of storage systems are virtualized (constitute a virtual storage system);
managed by a common identifier (Fog. 4; p. 5, ¶ 122).  The storage apparatus 30, comprising the two clusters (nodes), is managed by a common VDEV (identifier);
wherein each node: allocates a storage area of the storage device to form a pool volume, respectively, for the storage system (Fig. 5A; p. 5, ¶ 133).  The storage apparatus clusters (nodes) create (allocate a storage area) to respective pool volumes (Fig. 5A, pool volumes 421);
 and manages a capacity and an available capacity thereof (p. 1, ¶ 9 and 16).  The clusters (nodes) handle actual capacity (capacity) and free capacity (available capacity) for the pool volumes;
allocates a storage area of the pool volume to form a virtual volume to be provided to an information processing device (Fig. 31; ¶ 8) The system allocates storage (storage area) to logical (virtual) pool volumes.  The virtual volumes are provided to the host device (information processing device) (Fig. 31; ¶ 8);
selects a virtual volume having a first identifier to be migrated from a migration source node to a migration destination node in the storage system (Figs. 3, 6, and 11-12; ¶ 164-167).  Virtual pool volumes (virtual volume) are migrated between a source (migration source node) and destination cluster (migration destination node); the volume that is migrated is selected for migration (Fig. 6; ¶ 164-167).  Both the virtual and logical devices (each of which can be considered virtual volumes) have identification numbers (first identifier) (Figs. 11-12).  Furthermore, the storage apparatus may be implemented across a plurality of clusters (Fig. 3).  Accordingly, the migration can occur from one cluster to another, and thus can be from a migration source cluster (node) to a migration destination cluster (node);
migrates, to a virtual volume of the migration destination node, data for the virtual volume to be migrated (Figs. 3 and 6; ¶ 164-167).  Virtual pool volumes (virtual volume) are migrated between a source and destination location (node) (Fig. 6; ¶ 164-167);
transmits, from a first storage device of the migration source node to a second storage device the migration destination node, data relating to the virtual volume to be migrated (Fig. 6; p. 7, ¶ 164-167).  The volume selected for migration is migrated (transmitted) between the source and destination locations (nodes);
wherein the virtual volume of the migration destination node is identified by the first identifier, and (Figs. 11-12).  The LDEV# and VDEV#s (first identifiers) continue to be used after migration;
wherein a pool volume in the migration destination node that is allocated to the virtual volume in the migration destination node remains allocated to the virtual volume in the migration destination node before and after the migration of the virtual volume and the transmission of the data (¶ 355 and 389).  This limitation is indefinite, as noted above.  Examiner interprets it to mean that the pool that ultimately is allocated to the virtual volume on the migration destination node exists before and after migration.  In other words, the pool was already present, and the virtual volume is added to the pool, without deleting the existing pool.  During migration, if a destination usage is less than a maximum threshold, the newly migrated data can be added (allocating the virtual volume to the pool volume) without deleting existing data; accordingly, a pool volume at the migration destination node will exist before and after migration.

Satoyama does not specifically disclose redirection of I/O requests.

Corbett discloses that each node receives an I/O request, determines whether or not the I/O request is related to the virtual volume of the node itself, executes the I/O request in case the request relates to the virtual volume of the node itself, and transfers the I/O request to another node if the I/O request received is not related to the virtual volume of the node itself (Fig. 1; col. 3, lines 21-34).  Applicant has not explicitly defined what it means to be “related to the virtual volume of the node itself”.  Accordingly, Examiner interprets a request that is determined to be serviced at another node, and thus redirected to another node, to be not related to the virtual volume of then node itself, whereas requests that are not redirected, and are thus serviced at the node, are considered related to the virtual volume of the node itself.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the storage node system of Satoyama to redirect requests to other nodes, as in Corbett, because it would be applying a known technique to improve a similar system in the same way.  Satoyama discloses a base storage node system.  Corbett also discloses a similar storage node system which has been improved in a similar way to the claimed invention, to redirect requests to other nodes, because it would yield the predictable improvement of increasing efficiency by allowing whichever node can best service the request to do so.

Satoyama and Corbett do not explicitly disclose providing access capability during transmission of data.

Benjamin discloses that the storage, during transmission of the data, is capable of accessing transmitted data via the virtual volume (p. 4, ¶ 41).  The exception table tracks migration of a volume, allowing the data in the volume to be accessed during migration – as data is migrated to the second location, exceptions for that migrated data are added to the exception table so that accesses to said migrated data can be handled at the second location, whereas data that has not yet been migrated can be accessed using the original placement (location) in the first location.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the storage node systems of Satoyama and Corbett allow access to the volume during transmission, as in Benjamin, because it would be applying a known technique to improve a similar system in the same way.  Satoyama and Corbett disclose base storage node system.  Benjamin also discloses a similar storage node system which has been improved in a similar way to the claimed invention, to allow access during transmission, because it would yield the predictable improvement of increasing efficiency by allowing access during transmission, rather than forcing the system to wait for transmission to complete.

Re claim 2, Satoyama, Corbett, and Benjamin disclose the system of claim 1, and Satoyama further discloses that at least one of the nodes is configured to: manage a capacity and an available capacity of the plurality of nodes; and determine a transmission of the virtual volume based on the capacity and the available capacity of the plurality of nodes (Fig. 6; p. 1, ¶ 9 and 16; p. 7, ¶ 173-179).  The plurality of clusters (at least one of the nodes) collectively manage capacity and available capacity for the plurality of nodes (¶ 9 and 16); they determine whether to migrate data on virtual volumes based on capacity and free (available) capacity, among other considerations.

Re claim 5, Satayoma, Corbett, and Benjamin disclose the system of claim 1, and Benjamin further discloses that in a case that a read request is received for data being transmitted, data for which transmission has not been completed is read from the first storage device of the migration source node, and is sent to a requester of the read request (p. 1, ¶ 2; p. 4, ¶ 41).  Access (read/write requests) (¶ 2) are serviced at the original placement (source node) for data that has not yet been migrated, whereas data that has been migrated has a corresponding entry in the exception table so that it will be serviced at the new placement (destination node).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the storage node systems of Satoyama and Corbett allow access to the volume during transmission, as in Benjamin, because it would be applying a known technique to improve a similar system in the same way.  Satoyama and Corbett disclose base storage node system.  Benjamin also discloses a similar storage node system which has been improved in a similar way to the claimed invention, to allow access during transmission, because it would yield the predictable improvement of increasing efficiency by allowing access during transmission, rather than forcing the system to wait for transmission to complete.

Re claim 6, Satayoma, Corbett, and Benjamin disclose the system of claim 1, and Benjamin further discloses that in a case that a write request to overwrite data is received for data being transmitted, overwriting is performed with respect to data in the first storage device of the migration source node for which transmission has not been completed (p. 1, ¶ 2; p. 4, ¶ 41).  Access (read/write requests) (¶ 2) are serviced at the original placement (source node) for data that has not yet been migrated, whereas data that has been migrated has a corresponding entry in the exception table so that it will be serviced at the new placement (destination node).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the storage node systems of Satoyama and Corbett allow access to the volume during transmission, as in Benjamin, because it would be applying a known technique to improve a similar system in the same way.  Satoyama and Corbett disclose base storage node system.  Benjamin also discloses a similar storage node system which has been improved in a similar way to the claimed invention, to allow access during transmission, because it would yield the predictable improvement of increasing efficiency by allowing access during transmission, rather than forcing the system to wait for transmission to complete.

Re claim 7, Satayoma, Corbett, and Benjamin disclose the system of claim 1, and Benjamin further discloses that in a case that a write request to overwrite data is received for data being transmitted, overwriting is performed with respect to data in the second storage device of a migration destination node for which transmission has been completed (p. 1, ¶ 2; p. 4, ¶ 41).  Access (read/write requests) (¶ 2) are serviced at the original placement (source node) for data that has not yet been migrated, whereas data that has been migrated has a corresponding entry in the exception table so that it will be serviced at the new placement (destination node).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the storage node systems of Satoyama and Corbett allow access to the volume during transmission, as in Benjamin, because it would be applying a known technique to improve a similar system in the same way.  Satoyama and Corbett disclose base storage node system.  Benjamin also discloses a similar storage node system which has been improved in a similar way to the claimed invention, to allow access during transmission, because it would yield the predictable improvement of increasing efficiency by allowing access during transmission, rather than forcing the system to wait for transmission to complete.

	Re claim 8, Satoyama, Corbett, and Benjamin disclose the system of claim 1, and Satoyama further discloses that in a case that data is transmitted between nodes, the plurality of nodes notify the information processing device of a change to a data access destination node (Fig. 31; p. 1, ¶ 8).  The virtual volume allocations are provided to the host device (information processing system).  When the data is migrated, this updated information is communicated to the host device.

Re claim 9, Satoyama, Corbett, and Benjamin disclose the system of claim 1; accordingly, they also disclose a method implemented by that system, as in claim 9 (see Satoyama, claim 11).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Satoyama in view of Corbett, further in view of Benjamin, further in view of Chatterjee et al (US 7778960 B1).

Re claim 3, Satoyama, Corbett, and Benjamin disclose the system of claim 1, but do not specifically disclose adding a node.

Chatterjee discloses the following:
in a case that a node is added, the plurality of nodes are configured to: add, to the pool volume, a storage capacity based on a storage device of an added node, and determine a transmission of the virtual volume using an added volume as a migration destination node, and perform a transmission, and (col. 9, lns. 3-18).  Migration can be performed as an operation of capacity expansion by addition of a new node; the capacity (pool volume) is expanded (added) based on the storage of the added node; it then migrates data (transmission) to the new node (determine transmission using an added volume as a migration destination node);
wherein the added node adopts the common identifier of the virtual storage system (col. 8, lines 1-9).  When a node is added, capacity is added.  Capacity can be added to an existing logical volume (common identifier).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Satoyama combined with Corbett and Benjamin to support migrating data to newly added storage nodes, as in Chatterjee, because it would be applying known method to a known device ready for improvement to yield predictable results.  Satoyama, Corbett, and Benjamin all disclose basic storage node systems, which are ready for the improvement of allowing new nodes to be added.  Chatterjee also discloses a storage node system, with the added functionality of adding new nodes and migrating data to them.  It would have been obvious to on having ordinary skill in the art that applying the functionality of adding new nodes and migrating data to them, as in Chatterjee, to the node systems of Satoyama, Corbett, and Benjamin would yield the predictable results of supporting expansion capability.

Re claim 4, Satoyama, Corbett, Benjamin, and Chatterjee disclose the system of claim 3, and Chatterjee further discloses that any one of the plurality of nodes notifies the information processing device of a capacity of the pool volume to which storage capacity has been added (col. 9, lns. 3-18).  The system (information processing device) is aware of the new capacity from the node; accordingly, the new node “notifies” the system of its capacity.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Satoyama combined with Corbett and Benjamin to support migrating data to newly added storage nodes, as in Chatterjee, because it would be applying known method to a known device ready for improvement to yield predictable results.  Satoyama, Corbett, and Benjamin all disclose basic storage node systems, which are ready for the improvement of allowing new nodes to be added.  Chatterjee also discloses a storage node system, with the added functionality of adding new nodes and migrating data to them.  It would have been obvious to on having ordinary skill in the art that applying the functionality of adding new nodes and migrating data to them, as in Chatterjee, to the node systems of Satoyama, Corbett, and Benjamin would yield the predictable results of supporting expansion capability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132